Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 1 of 11




                                  Exhibit 4
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 2 of 11

                                        CONFIDENTIAL

                                                                        Page 1

    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                       CASE NO.:    20-60416-CIV-CANNON/HUNT
    3
    4
    5       TOCMAIL, INC., a Florida
            corporation,
    6
                        Plaintiff,
    7       v.
    8       MICROSOFT CORPORATION, a
            Washington corporation,
    9
                        Defendant.
   10       ____________________________/
   11
                                              Monday, March 29, 2021
   12                                         12:32 p.m. - 5:26 p.m. EST
   13
   14
   15              CONFIDENTIAL VIDEOTAPED DEPOSITION EXCERPT
   16        TAKEN BY REMOTE VIDEOCONFERENCE OF ABHIJEET HATEKAR
   17                                 Pages 1 - 74
   18
   19
   20
   21             Taken on behalf of the Plaintiff before Yvonne
   22      Corrigan, RPR, CRR, Notary Public in and for the State
   23      of Florida at Large, pursuant to Notice of Videotaped
   24      Deposition in the above cause.
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 3 of 11

                                        CONFIDENTIAL

                                                                      Page 31

    1




   22             Q.   So is there a solution now at Microsoft to
   23      server-side IP evasion?
   24             A.   Yes, we do.
   25             Q.   Okay.   So when did that -- when did you solve

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 4 of 11

                                       CONFIDENTIAL

                                                                       Page 32

    1      server-side IP evasion?
    2                  MR. TREVINO:     Objection.         Vague.
    3                  THE WITNESS:     I wouldn't say, you know, we
    4             solved it.   We have counter technologies that can
    5             identify and mitigate this problem.            But, you know,
    6             attackers are, you know, challenging, coming up
    7             with new techniques every day, so it's -- that's
    8             why it's a harder problem.          We have to be, you
    9             know, on top of it every day.
   10      BY MR. MARTIN:
   11             Q.   Okay.   So what you're saying is that you have
   12      things to combat it, but it's a problem that's ongoing
   13      so you're continuing trying to work to fight it and
   14      combat it; is that what I'm understanding?
   15             A.   Yes.
   16             Q.   And so what are some of the measures that you
   17      take to combat server-side IP evasion?
   18             A.   There are -- other than -- you know, the main
   19      challenge that we had before was the traffic coming from
   20      Microsoft IP ranges.      So we tried to route from an IP
   21      range that is not attributed to Microsoft.
   22                  (Court reporter seeks clarification.)
   23      BY MR. MARTIN:
   24             Q.   Okay.   You said attributed to Microsoft -- not
   25      attributed to Microsoft?

                                    Veritext Legal Solutions
        800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 5 of 11

                                          CONFIDENTIAL

                                                                      Page 33

    1             A.     Yes.    This is one of the -- one of the
    2      techniques that we use.
    3             Q.     Any others?
    4             A.     Sure.    We are -- we believe in difference in
    5      depth.      So we have multi-layered -- multi-layered
    6      technologies stacked to combat this problem.            There are
    7      reputation-based systems, there are static-analysis
    8      based systems, there are heuristics, there are
    9      clustering algorithms.          We have patented various
   10      clustering and static eval classified machine learning
   11      models that can identify, you know, some anomalies and
   12      to help us guide, you know, whether there's an evasion
   13      happening or not and protect our customers.
   14             Q.     Okay.    So the problem of identifying whether
   15      evasion is occurring or not, IP evasion specifically, is
   16      that still a problem today?
   17             A.     No.
   18             Q.     So you're able to do a better job of
   19      identifying whether IP evasion occurred?
   20             A.     Not in 100 percent of the cases, but, yes,
   21      more than 95 percent of the time we are able to
   22      identify.
   23             Q.     You're able to identify that IP evasion took
   24      place?
   25             A.     Yes, and take corrective actions as well.

                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 6 of 11

                                       CONFIDENTIAL

                                                                          Page 40

    1




   16             A.   I'm saying IP evasion was -- as far as we
   17      know, as far as my knowledge is concerned, and if my
   18      memory serves right, IP evasion was not -- was not --
   19      even still, not a huge problem that we dealt with, that
   20      we are dealing with, to be precise.                 And so when our
   21      investment where -- you know, towards the bigger items
   22      that we're impacting us, like scrambling.
   23




                                    Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 7 of 11

                                       CONFIDENTIAL

                                                                      Page 41

    1




                                             .


                                                        And I think in late
   15      2018 itself, you know, when we invested into -- into a
   16      third-party solution for anonymizing IP ranges from
   17      Microsoft, we started seeing, you know, huge success in
   18      our effectiveness.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 8 of 11

                                       CONFIDENTIAL

                                                                          Page 52




   21             A.   Yes.   I mean, I think that this question is --
   22      I recall this meeting very clearly.                 This was about --
   23      this was not about Safe Links.           This is not talking
   24      about Safe Links.     This is talking about an internal
   25      tool that we use called Cloud Browse.                 And Michael

                                    Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 9 of 11

                                       CONFIDENTIAL

                                                                      Page 53

    1      Wise's question was, does Cloud Browse support, you
    2      know, browsing from different IP addresses.            It is not
    3      related to Safe Links.       And, you know, so let's not, you
    4      know, confuse this.      It is related to Cloud Browse which
    5      is not a public tool, this is an internal tool that we
    6      use for various different purposes.




                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 10 of
                                      11
                                 ATTORNEYS EYES ONLY

                                                                     Page 94

   1




  20             Q.   And would that be a way to combat IP evasion?
  21             A.   Yes, one of the ways.          As I mentioned, like,
  22      you know, we have seven or eight different techniques to
  23      basically combat IP evasion.          No one layer will be
  24      100 percent successful.       So this could be one of the
  25      layers that we are saying.

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 112-4 Entered on FLSD Docket 08/13/2021 Page 11 of
                                      11
                                 ATTORNEYS EYES ONLY

                                                                          Page 95

   1             Q.    Okay.   So how would the                   method be one
   2      way to combat IP evasion?
   3             A.    So          -- the customer is already routing
   4      their traffic through                 network.        So attacker has
   5      no mean to know that, you know, whether the traffic is
   6      coming from, let's say, in this particular example,
   7      Adani, because their traffic is coming from                          So
   8      what they will see is                 IP space, there is no
   9      Adani IP space, if Adani's                          customer.
  10                   And if we are -- if Adani is also ATP
  11      customer, then what we are seeing is instead of routing
  12      from Microsoft IP rangers, just route it to
  13      ranges.     Customer has no way to know whether it is
  14      coming from Adani's IP space or Microsoft IP space --
  15      sorry, Adani's IP space or not, because for them, it is
  16      always coming from                and we are also routing
  17      through              So we are just morphing into that
  18      traffic.
  19             Q.    Okay.   So the attackers can't see the
  20      Microsoft IP address?
  21             A.    Yes, they won't be able to see it.
  22




                                   Veritext Legal Solutions
       800-726-7007                                                         305-376-8800
